Citation Nr: 1530385	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-00 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of a shell fragment wound of the posterior chest.  


REPRESENTATION

Veteran represented by:  Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1951 to October 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In April 2015 a Travel Board hearing was held before the undersigned.  A transcript of the hearing has been associated with the record.  After the hearing, the Veteran submitted additional evidence ( a VA medical opinion), which was not accompanied by a waiver of initial RO review of the evidence in accordance with 38 C.F.R. § 20.1304.   

An April 2014 rating decision granted a separate 0 percent rating for the Veteran's chest shell fragment wound scar, effective in July 2013.  The Veteran has not expressed disagreement with that decision.  Therefore, the appeal before the Board will focus upon the shell fragment wound residuals other than a scar.  

The issue of service connection for chronic obstructive pulmonary disease (COPD), claimed as secondary to the service-connected residuals of a shell fragment wound of the posterior chest, was raised by the Veteran at the April 2015 hearing.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

At the April 2015 hearing, the undersigned noted that another VA examination was necessary in order to assess the residuals of the Veteran's shell fragment wound of the posterior chest.  Of particular note was the fact that pulmonary function testing revealed findings that appear to show that the Veteran's lung impairment would meet the criteria for a rating increase to at least 30 percent, but that a VA examiner felt that the Veteran's breathing difficulties were more likely due to mild to moderate COPD from a long history of smoking rather than to his in-service chest injury from a shell fragment.  Unfortunately, the examiner did not furnish any rationale for the opinion.  After the hearing, the Veteran submitted a VA medical opinion dated in April 2015, which as noted in the Introduction has not been considered in the first instance by the RO.  In the opinion, a treating provider indicated that the retained metallic foreign bodies in the Veteran's upper chest from in-service injury "may or may not correlate with the [Veteran's] history of COPD."  This statement is as whether there is any respiratory impairment from COPD that may be considered in rating the Veteran's service-connected residuals of a chest shell fragment wound.  

In December 2013 the Veteran underwent various VA examinations in connection with additional claims.  The examinations included a muscle evaluation, indicating that the Veteran sustained injury to Muscle Group XX, with symptoms of fatigue-pain, related to the shell fragment wound of the posterior chest.  The RO did not consider such evidence for the purpose of evaluating the disability on appeal, to include determining whether a separate rating was warranted for muscle injury due to the shell fragment.  See 38 C.F.R. §§ 4.56, 4.73, including Diagnostic Code 5320.  

Also at the hearing in April 2015, the Veteran indicated that three years earlier he was seen at the Milwaukee, Wisconsin VA Medical Center (VAMC) by a specialist (Dr. Haddad), who told him that there was a connection between his shell fragment wound of the chest and his COPD.  Records obtained from the Chicago VAMC indicate that the Veteran was referred to the Milwaukee VAMC in 2012 for a consult concerning a possible open lung biopsy.  The pertinent Milwaukee VAMC records have not been associated with the record.  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record from the Milwaukee VAMC all records of the Veteran's evaluations or treatment for a lung condition since 2012, to include those authored by Dr. Haddad.  If any such records are unavailable, the reason must be noted in the record, and the veteran should be so notified.   

2.  After the foregoing development is completed, the AOJ should arrange  for a respiratory diseases  examination of the Veteran to assess the current nature and severity of his service-connected residuals of a posterior chest shell fragment wound.  The entire record must be reviewed by the examiner.  

The examiner is asked to provide an opinion, with complete rationale, as to whether it is at least as likely as not (a 50 % or higher probability) that any respiratory impairment from COPD may be attributed to the shell fragment wound of the posterior chest.  In furnishing the opinion, the examiner should consider, and comment upon the following:  an August 2009 VA examination report, wherein the examiner opined that the Veteran's breathing difficulties were more likely related to COPD than to the in-service shell fragment injury; a December 2013 VA examination report, which recognized that the Veteran's breathing complaints were multi-factorial, including but not limited to COPD, left-sided effusion from a mass, and pulmonary hypertension; an April 2015 VA medical opinion, stating that the retained metallic foreign bodies in the Veteran's upper chest from in-service injury "may or may not correlate with [his] history of COPD"; and the Veteran's testimony to the effect that a VA doctor (Haddad) in about 2012 opined that there is a connection between the Veteran's service-connected chest shell fragment wound residuals  and his COPD.  

3.  Thereafter, the RO should review the record and readjudicate the claim for a rating higher than 20 percent for residuals of a shell fragment wound of the posterior chest, to include whether a separate rating for muscle injury is warranted.  If it remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2014).

